DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/2019 and 03/20/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moeckly et al. (US 20100161197 A1) in view of Thatcher et al. (US 20090173078 A1).Regarding claim 1:Moeckly teaches a method for operating a rotorcraft engine ([0023]), the method comprising:
obtaining measurements indicative of at least one of current temperature and current pressure at an inlet of the engine from at least one sensor ([0026]) while the rotorcraft is in flight ([0040]); 
determining current available engine power of the rotorcraft engine based on the measurements ([0033]); and 
producing, via a flight display, a visual indication of the current available engine power ([0049])Moeckly fails to explicitly teach:
determining at least one current inlet loss from the measurementsThatcher teaches:
determining at least one current inlet loss from the measurements ([0023])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet loss determination of Thatcher in the method of Moeckly as it is an art-recognized equivalent parameter used for determination of available engine power. Moeckly explicitly teaches that the available power of a turbine engine ([0033]) depends on various parameters, including inlet pressure, inlet temperature, ambient pressure, and ambient temperature ([0026]). Moeckly fails to explicitly refer to “inlet loss”; however, it is well-known in the art that a difference between inlet pressure and ambient pressure directly affects the power generation of the turbine engine. Similarly, a difference between inlet temperature and ambient temperature directly affects the power generation of the turbine engine. The power loss due to pressure and temperature differences between the inlet and ambient may be referred to as “inlet loss” or “head loss”. Thatcher explicitly teaches that inlet bleed heat flow and inlet pressure losses are parameters which affect power generation of the turbine engine.
Regarding claim 2:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet temperature from at least one temperature sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 3:Moeckly and Thatcher teach all the limitations of claim 2, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet charge heating based on a difference between the measured inlet temperature and a total free stream temperature (Moeckly - [0026]; Thatcher - [0023])
Regarding claim 4:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet pressure from at least one pressure sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 5:Moeckly and Thatcher teach all the limitations of claim 4, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet pressure loss based on a difference between the measured engine inlet pressure and a free stream total pressure (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
the difference divided by the free stream total pressure
     However, this is implicitly taught or rendered prima facia obvious by the pressure difference / pressure loss determination of Moeckly and Thatcher. Specifically, P1 - P0 gives pressure loss in units of pressure whereas P1 - P0 divided by P1 (or P0) gives pressure loss as a percentage. 
Regarding claim 6:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein the current available engine power corresponds to a power margin indicative of a difference between a current output power of the engine and a maximum available output power of the engine ([0033], [0035])
Regarding claim 8:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]) and at least one engine parameter obtained as part of an engine power assurance check (Moeckly - [0024], [0026], [0028], [0039])
Regarding claim 9:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.Moeckly also teaches:
wherein the method is performed in response to a request for an engine power assurance check ([0035], [0040], [0043])
Regarding claim 10:Moeckly and Thatcher teach all the limitations of claim 9, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
determining, based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]), at least one engine power assurance check limit or margin selected from the group consisting of an inter-turbine temperature margin, an engine rotational speed margin and a first operating limit indicator indicative of the current available power of the engine; and producing, via the flight display, a visual indication of the at least one engine power assurance check limit or margin (Moeckly - [0033], [0035], [0049])
Regarding claim 11:Moeckly teaches a system for operating a rotorcraft engine, the system comprising:
at least one processing unit ([0025]); and 
at least one non-transitory computer-readable memory having stored thereon program instructions ([0025]) executable by the at least one processing unit for: 
obtaining measurements indicative of at least one of current temperature and current pressure at an inlet of the engine from at least one sensor ([0026]) while the rotorcraft is in flight ([0040]); 
determining current available engine power of the rotorcraft engine based on the measurements ([0033]); and 
producing, via a flight display, a visual indication of the current available engine power ([0049])Moeckly fails to explicitly teach:
determining at least one current inlet loss from the measurementsThatcher teaches:
determining at least one current inlet loss from the measurements ([0023])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet loss determination of Thatcher in the device of Moeckly as it is an art-recognized equivalent parameter used for determination of available engine power. Moeckly explicitly teaches that the available power of a turbine engine ([0033]) depends on various parameters, including inlet pressure, inlet temperature, ambient pressure, and ambient temperature ([0026]). Moeckly fails to explicitly refer to “inlet loss”; however, it is well-known in the art that a difference between inlet pressure and ambient pressure directly affects the power generation of the turbine engine. Similarly, a difference between inlet temperature and ambient temperature directly affects the power generation of the turbine engine. The power loss due to pressure and temperature differences between the inlet and ambient may be referred to as “inlet loss” or “head loss”. Thatcher explicitly teaches that inlet bleed heat flow and inlet pressure losses are parameters which affect power generation of the turbine engine.
Regarding claim 12:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet temperature from at least one temperature sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 13:Moeckly and Thatcher teach all the limitations of claim 12, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet charge heating based on a difference between the measured inlet temperature and a total free stream temperature (Moeckly - [0026]; Thatcher - [0023])
Regarding claim 14:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein obtaining the measurements comprises obtaining a measured inlet pressure from at least one pressure sensor operatively coupled to the engine ([0026], [0047])
Regarding claim 15:Moeckly and Thatcher teach all the limitations of claim 14, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the at least one current inlet loss comprises determining an inlet pressure loss based on a difference between the measured engine inlet pressure and a free stream total pressure (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fails to explicitly teach: 
the difference divided by the free stream total pressure
     However, this is implicitly taught or rendered prima facia obvious by the pressure difference / pressure loss determination of Moeckly and Thatcher. Specifically, P1 - P0 gives pressure loss in units of pressure whereas P1 - P0 divided by P1 (or P0) gives pressure loss as a percentage.
Regarding claim 16:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein the current available engine power corresponds to a power margin indicative of a difference between a current output power of the engine and a maximum available output power of the engine ([0033], [0035])
Regarding claim 18:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]) and at least one engine parameter obtained as part of an engine power assurance check (Moeckly - [0024], [0026], [0028], [0039])
Regarding claim 19:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.Moeckly also teaches:
wherein the program instructions are executed by the at least one processing unit in response to a request for an engine power assurance check ([0035], [0040], [0043])
Regarding claim 20:Moeckly and Thatcher teach all the limitations of claim 19, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein the program instructions are further executable by the at least one processing unit for: determining, based on the at least one current inlet loss (Moeckly - [0026], [0033]; Thatcher - [0023]), at least one engine power assurance check limit or margin selected from the group consisting of an inter-turbine temperature margin, an engine rotational speed margin and a first operating limit indicator indicative of the current available power of the engine; and producing, via the flight display, a visual indication of the at least one engine power assurance check limit or margin (Moeckly - [0033], [0035], [0049])

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moeckly et al. (US 20100161197 A1) in view of Thatcher et al. (US 20090173078 A1) and further in view of Rossotto et al. (US 20160035203 A1).Regarding claim 7:Moeckly and Thatcher teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one inlet loss (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraftRossotto teaches:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraft ([0071], [0087]-[0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the installation loss characteristic of Rossotto in the method of Moeckly to increase accuracy of engine evaluation.
Regarding claim 17:Moeckly and Thatcher teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Moeckly and Thatcher also teach:
wherein determining the current available engine power comprises determining the current available engine power based on the at least one inlet loss (Moeckly - [0026]; Thatcher - [0023])Moeckly and Thatcher fail to explicitly teach:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraftRossotto teaches:
at least one predetermined installation loss characteristic that depends on a configuration of an installation of the engine in the rotorcraft ([0071], [0087]-[0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the installation loss characteristic of Rossotto in the device of Moeckly to increase accuracy of engine evaluation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DARFEUIL; Pierre et al., (US 20210108578 A1), "METHOD FOR CHECKING THE MAXIMUM AVAILABLE POWER OF A TURBINE ENGINE OF AN AIRCRAFT EQUIPPED WITH TWO TURBINE ENGINES";
Wifling; Ronald et al., (US 20200173360 A1), "GAS TURBINE ENGINE AND METHODS OF OPERATING SAME";
Ewens; David Spencer et al., (US 20170350271 A1), "ADAPTIVE MODEL-BASED METHOD TO QUANTIFY DEGRADATION OF A POWER GENERATION SYSTEM";
Davis, JR.; Lewis Berkley et al., (US 20170175651 A1), "MODELLING PROBABILISTIC CONTROL IN GAS TURBINE TUNING FOR POWER OUTPUT-EMISSIONS PARAMETERS, RELATED CONTROL SYSTEMS, COMPUTER PROGRAM PRODUCTS AND METHODS";
Xiong; Yufei et al., (US 20160368612 A1), "AIRCRAFT GAS TURBINE PROPULSION ENGINE CONTROL WITHOUT AIRCRAFT TOTAL AIR TEMPERATURE SENSORS";
Morgan; Rex Allen et al., (US 20160305342 A1), "APPLICATION OF PROBABILISTIC CONTROL IN GAS TURBINE TUNING FOR FUEL FLOW-POWER OUTPUT PARAMETERS, RELATED CONTROL SYSTEMS, COMPUTER PROGRAM PRODUCTS AND METHODS";
Ewens; David Spencer et al., (US 20140156165 A1), "SYSTEM AND METHOD FOR GAS TURBINE OPERATION";
Camhi; Emmanuel et al., (US 20130199204 A1), "METHOD AND A DEVICE FOR PERFORMING A CHECK OF THE HEALTH OF A TURBINE ENGINE OF AN AIRCRAFT PROVIDED WITH AT LEAST ONE TURBINE ENGINE";
Ling; Richard et al., (US 20100204931 A1), "CONTINUOUS PERFORMANCE ANALYSIS SYSTEM AND METHOD";
Enis; Ben M. et al., (US 20100095681 A1), "Method and apparatus for using compressed air to increase the efficiency of a fuel driven turbine generator"; and
Gaulmin; Francois-Xavier et al., (US 20080125931 A1), "Method and an instrument for determining the limiting parameter of a turboshaft engine"
Banks; Gale C., (US 7254477 B1), "Apparatus and method for engine performance evaluation".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856